PILED
                                                                 COURT OF APPEALS
                                                                  STATE OF        OW I
                                                                           WASHINGTON
                                                                 2018 JUL 23 AM 9:11
                                                                                   .




      IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

SHANNON M. GENTRY, Individually, )
                                   )            DIVISION ONE
                  Appellant,       )
                                   )            No. 77051-9-1
               v.                  )
                                   )
KYLE E. ROBERTS, and "JANE DOE" )               UNPUBLISHED OPINION
ROBERTS, and the marital community )
composed thereof,                  )
                                   )
                  Respondent.      )
                                   )
JOVITA CARPENTER and "JOHN         )
DOE" CARPENTER, and the marital    )
community composed thereof,        )
                                   )
                  Defendants.      )            FILED: July 23, 2018
                                   )

       DWYER, J. — Immediately after Shannon Gentry and Kyle Roberts were in

a vehicle collision, Roberts provided a home address in Duvall, Washington.

Three years later, Gentry filed a personal injury action against him. A process

server delivered a copy of the summons and complaint to Roberts'father at the

Duvall address. Roberts later moved for summary judgment, arguing that service

was improper because the Duvall house was not his usual abode at the time of

service. The trial court agreed and dismissed the case. Because Gentry raises

a genuine issue of material fact as to whether the Duvall house was a center of

Roberts' domestic activity, we reverse and remand for further proceedings.
No. 77051-9-1



       Kyle Roberts and Shannon Gentry were in an automobile collision on

August 30, 2013. At the time, Roberts lived in Duvall, Washington. Nearly three

years after the collision, Gentry filed a personal injury action against Roberts. On

September 7, 2016, Gentry's process server delivered copies of the summons

and complaint to Roberts' father at the Duvall house. According to the process

server, the father stated that Roberts was a "co-resident." But the father attests

that he said no such thing.

       Roberts presented evidence that he had not lived at the Duvall house

since January 1, 2014. From November 2015 to July 2016, he lived with and

paid rent to Grant Gemza in Shoreline. From August to November 2016, he lived

in Seattle with his girlfriend, Kendall Wiggins, and paid rent to Hannah Nye.

Then he moved in with his aunt and uncle in North Seattle. All during this time,

he continued to be registered to vote in Duvall. And an inquiry made to the post

office in April 2017 revealed that Roberts continued to receive mail at the Duvall

address.

       Roberts'father did not give Roberts the summons and complaint. But an

attorney appeared for Roberts, reserving defenses for improper service. Roberts

did not file an answer or respond to interrogatories. Instead, after the apparent

expiration of the statutory limitation period, he moved for summary judgment,

arguing that the suit was barred by the statute of limitation because service was

not effective. The trial court granted the motion and dismissed the case. Gentry

appeals.


                                         1
No. 77051-9-1

                                                  11

         Gentry argues that the trial court erred in concluding that Roberts was not

properly served under RCW 4.28.080(16). She contends that service at the

Duvall house was valid. Thus, she claims we should reverse the trial court's

summary judgment dismissal of her suit.1

        Summary judgment is proper where there are no genuine issues of

material fact and the moving party is entitled to judgment as a matter of law.

Hertoq v. City of Seattle, 138 Wash. 2d 265, 275, 979 P.2d 400(1999). We engage

in the same inquiry as the trial court and consider the facts and reasonable

inferences therefrom in the light most favorable to the nonmoving party. Hertog,
138 Wash. 2d at 275.

        Service on a defendant may be accomplished either by serving the

defendant personally, "or by leaving a copy of the summons at the house of his

or her usual abode with some person of suitable age and discretion then resident

therein." RCW 4.28.080(16). A house of usual abode is the "center of one's

domestic activity [such that] service left with a family member is reasonably

calculated to come to one's attention." Sheldon v. Fettig, 129 Wn.2d 601,610, .




           I Gentry argues in the alternative that the evidence supports a presumption that Roberts
was personally served the summons and complaint by his father, citing Scanlan v. Townsend,
181 Wash. 2d 838, 336 P.3d 1155(2014). Gentry is incorrect In Scanlan, there was deposition
testimony that the defendant was personally served by her father. Here, there is no evidence that
Roberts was ever personally served with the summons and complaint, and Roberts denies
receiving the documents. On summary judgment,"the adverse party may not rest on mere
allegations in the pleadings but must set forth specific facts showing that there is a genuine issue
for trial." LaPlante v. State, 85 Wash. 2d 154, 158, 531 P.2d 299(1975). Gentry makes a mere
allegation, unsupported by specific facts, that Roberts was personally served with the summons
and complaint by his father. This is insufficient to create a genuine issue of fact.


                                                 2
No. 77051-9-1

919 P.2d 1209(1996)(quoting Sheldon v. Fettiq, 77 Wash. App. 775, 781, 893
P.2d 1136 (1995)).

       In Sheldon, the plaintiff attempted service of process on an adult

defendant by leaving copies of the summons and complaint with her brother at

her parents' home. The defendant used her parents' address for many

purposes: her registration to vote, her car registration, insurance, and bill of sale,

and when she was cited for speeding. She also stayed in the home four or five

days each month, even while maintaining an apartment in Chicago. The court

concluded that the defendant had two places of usual abode, one at her family

home in Seattle and one in Chicago, and that her family home was the place

where she was most likely to receive notice of an impending suit. In so holding,

the court explicitly abandoned strict construction of service of process statutes in

favor of the trend toward liberal construction. Sheldon, 129 Wash. 2d at 607-08.

       Here, the trial court considered conflicting evidence of Roberts' center of

domestic activity. The parties dispute whether Roberts'father told the process

server that Roberts was a resident of the Duvall house. Roberts'father's

perspective on his son's residence is an indicator of domestic activity and

material to the issue of service. This is a question of fact that hinges on the

credibility of the two declarants. Because this fact must be determined by a fact

finder, summary judgment was not appropriate.

       In addition, Roberts lived in no fewer than four locations between January

2014 and March 2017. He did not provide copies of lease agreements, utility

bills, letters, or other evidence of his intent to establish these residences as his


                                          3
No. 77051-9-1

center of domestic activity. Nor did he update his voter registration when he

moved from the Duvall home.2 While there are fewer indicia of domestic activity

here than in Sheldon, the facts nevertheless raise a reasonable inference that

the Duvall home remained a center of Roberts' domestic activity at the time of

service. And, as in Sheldon, we can infer from the evidence that Roberts would

be likely to receive notice of the suit at his parents' house given his frequent

changes in residence.

        The facts of this case are distinguishable from those cases in which

service at a relative's home was deemed ineffective. In Farmer v. Davis, 161
Wash. App. 420, 250 P.3d 138(2011), service was attempted at the defendant's

mother's house, where the defendant had not lived since getting married a year

and a half before. Noting that there "was no admissible evidence that Mr. Davis

was continuing to use his old Tombstone address for any purpose," the court

affirmed dismissal of the complaint. Farmer, 161 Wash. App. at 435. Unlike the

defendant in Farmer, who established with undisputed evidence that he no

longer used his mother's address for business or legal matters, there is no




          2 Roberts argues that the Internet search results showing his voter registration are
inadmissible. Under RAP 9.12, we consider the evidence called to the attention of the trial court,
as designated in the order on summary judgment. Here, the order on summary judgment shows
that the trial court viewed and considered the Internet search results. At the hearing, counsel did
not formally object to any evidence, merely noting that "there's no declarations from any of those
website providers." This was insufficient to promote a ruling on the issue of admissibility, and we
refuse to review an issue raised for the first time on appeal. Indeed, to do so could be unjust
Had the issue been properly raised in the trial court, the judge might well have chosen to grant
plaintiff a continuance to properly authenticate the challenged evidence, as an alternative to
exclusion. This is why RAP 9.12 wisely requires us to consider the evidence actually before the
trial court when conducting our review.


                                                4
No. 77051-9-1

evidence here that the defendant adopted any address other than his parents'for

business or legal matters.

       This case is also distinguishable from Gerean v. Martin-Joven, 108 Wn.

App. 963, 33 P.3d 427(2001). In Gerean, service of process was made to the

defendant's son-in-law at a home in Federal Way that the defendant owned. But

prior to the attempted service, the defendant and her husband had moved from

that house to one in Puyallup, leasing the Federal Way home to their daughter

and son-in-law. The defendant duly notified the post office, obtained a new

driver's license, and notified her regular creditors of her address change. The

defendant did not, however, change her voter registration or property tax billing

address. The court reasoned that, unlike in Sheldon, the defendant did not have

more than one usual abode. Rather, the evidence supported only that the

defendant and her husband maintained their own separate home in Puyallup that

was the center of their domestic activity.

       Unlike the defendant in Gerean, Roberts continued to receive mail at the

Duvall house. And unlike the defendant in Gerean, who changed her driver's

license and rented out her house, Roberts has not presented evidence of his

intent to establish a new residence. The evidence instead shows frequent moves

to temporary residences, which, along with his continued receipt of mail, raises

an inference that he maintained a center of domestic activity at the Duvall house.

      Viewing the evidence in the light most favorable to Gentry, the evidence

presented to the trial court raises reasonable inferences that Roberts maintained




                                         5
No. 77051-9-1

the Duvall home as a center of domestic activity at the time of service. Only a

fact finder may resolve this dispute.

                                          III

         Roberts requests allowable costs as the substantially prevailing party

under RAP 14.2, as well as statutory attorney fees under RAP 14.3. Roberts

does not prevail on appeal, and does not cite authority under which he is entitled

to an award of attorney fees. We therefore decline to award attorney fees or

costs.

         Reversed.




WE CONCUR:




 0/    •//
  1-61-4




                                         -6